Gas supplies by Russia to Ukraine and the EU (debate)
The next item is the Council and Commission statements on gas supplies by Russia to Ukraine and the EU.
President-in-Office of the Council. - Mr President, the Council would like to thank the European Parliament for placing this item on the agenda of its first part-session this year. You will probably agree with me that the Czech presidency displayed remarkable foresight when it placed security of energy supply as one of the cornerstones or priorities of our presidency this year.
The European Union is undoubtedly facing a major gas supply disruption as a result of the dispute between the Russians and the Ukrainians and between the Gazprom and Naftogaz organisations. The extent of this supply cut now covers about 30% of the Community's total gas imports. So this is a situation that not even the Cold War years have seen us exposed to - the total cut-off that we are facing today.
The Council and the Commission were aware of the potential problem. As you know, we faced a similar situation three years ago, in 2006, and this is more or less a recurring annual problem, as each year Russia increases the prices of the gas it exports to its neighbouring countries towards market levels. Therefore, we were extremely vigilant, in view of the Community's large degree of dependence on Russian gas. Indeed, for some Member States, dependence on the gas supplied by Russia reaches about 100%.
I would like to stress in particular the difficult situation of countries like Bulgaria or Slovakia. It also gives us an explanation as to why, for example, in the central and eastern European countries, this is problem number one - the people are freezing and it is on the front page of the newspapers. I know that in some other countries, which are not facing the problem with that kind of intensity, the situation is probably different, at least in PR terms.
This time, we already received a formal warning from the Russian side on 18 December 2008 through the EU-Russia early warning mechanism that a problem might occur if the ongoing negotiations between Ukraine and Russia did not result in an agreement on prices, transit fees and payment of the debts. So we were not that surprised by what has happened, but we were surprised by the magnitude and the intensity of the cut.
Contacts, therefore, took place at the highest level prior to 1 January 2009 in order to avert the disruption of supply. The Czech presidency had been monitoring the situation well before the beginning of the year. I personally already met Russian officials in Prague two days before Christmas Eve.
The Commission took adequate precautions in order to follow the development throughout the holiday period and shared its information with the Gas Coordination Group in early January. Both prior to and after 1 January 2009, the presidency and the Commission - working very closely with Andris Piebalgs - received assurances from both actors that gas deliveries to the EU would not be affected.
As you know, the Czech presidency, together with the Commission and with the aid of some Member States, has been in contact with both the Ukrainians and the Russian gas companies and travelled several times in order to meet with both sides.
In these contacts we have not sought to blame either side, or take sides, or even act as a mediator, since this is a commercial dispute. Rather, we have emphasised to both parties the gravity of the situation, stressing the fact that the credibility and dependability of Russia as a supplying country and of Ukraine as a transit country are both clearly damaged. As the gravity of the situation has increased, we have also acted as a 'facilitator' as far as deliveries of gas to the Community were concerned - a role that was very much appreciated by both parties, because they were not talking to each other at all.
Let me give a brief synopsis of what has happened since the early morning of 1 January 2009 - New Year's Day. On 1 January 2009, Russia announced it had stopped deliveries of gas to Ukraine, whilst keeping deliveries to the EU at full level. That same day, the Czech presidency and the Commission issued a statement calling on both sides to look for a prompt solution and honour their contractual obligations towards EU consumers.
On 2 January 2009, as it became clear that deliveries to the EU were beginning to be affected, a formal declaration by the Czech presidency on behalf of the EU was issued and early in the morning on the same day in Prague, we received a Ukrainian delegation led by the Minister of Energy, Yuriy Prodan. This was made up of all parts of the Ukrainian political spectrum, such as the adviser to President Yushchenko, representatives of Naftogaz and the representative of the MFA.
On 3 January 2009, we had a lunch in Prague with the Director of Gazexport Alexander Medvedev, and I personally took part in both meetings. Both meetings revealed a flagrant lack of transparency as regards contracts between Gazprom and Naftogaz and especially a lack of confidence which prevents progress in reaching an agreement. The stories given by both sides were totally different on certain issues, so that was the moment when we started to push the monitoring issue.
In an effort to tackle this problem of divergent views, the idea of a joint fact-finding mission by the presidency and the Commission, led by the Czech Minister of Industry and Trade, Martin Říman, and by Matthias Ruete, the Director-General of DG TRAN, emerged, and it obtained the mandate to do this from an extraordinary COREPER I session, which we called on 5 January 2009, the first working day after the holidays.
The mission went to Kiev. They also visited the dispatching centre and then the next day they travelled to Berlin to meet the Gazprom representative on 6 January 2009. Also on 6 January 2009, as the gas supplies were severely reduced to several EU Member States, leading to a major supply disruption, an extremely strong statement by the presidency and the Commission was issued, calling on both sides to immediately and unconditionally resume gas supplies to the EU. The presidency and the Commission then sought to accelerate the conclusion of a prompt political agreement between the Russian Federation and Ukraine so that gas supplies could be restored without further delay. Gas supplies were also the number one topic of the European Commission's meeting with the Czech Government, traditionally the strategic session, which took place on 7 January 2009 in Prague and also dominated the first informal council which we organised in the Czech Republic - the general affairs informal meeting held in Prague last Thursday. Again, we were planning to discuss energy security in advance, but, of course, we had to react promptly and thus adopted a strong declaration by the presidency on behalf of the EU, which was approved by all.
Following the complete standstill reached by gas supply transiting through Ukraine on 7 January 2009, with severe consequences for those Member States with little possibility to mitigate the cut, we stepped up pressure and after lengthy and difficulty negotiations got both sides to agree on sending a monitoring team composed of independent EU experts, accompanied by observers from both sides. This team was tasked with providing an independent monitoring of gas flow transiting through Ukraine to the EU and is deployed in both countries. Monitoring was defined by Russia as a precondition for the resumption of gas supplies.
Deployment of this mission was not easy to achieve, as you probably observed. First, the resistance of the Ukrainians to include a Russian expert in the monitoring mission had to be overcome, then an annex added unilaterally by Ukraine to the agreement painfully brokered by our presidency was refused by Russia.
After several trips by Prime Minister Topolánek to Kiev and Moscow and difficult negotiations with President Yushchenko and Prime Minister Tymoshenko and also Prime Minister Putin in Moscow, the agreement was eventually signed on 12 January and created a legal basis for the deployment of the monitors, and asked for the resumption of Russian gas supplies to the EU. Russia then announced that the supply would be resumed on 13 January at 08.00 in the morning, but then - I do not know whether it was 13 January - the progress did not take place as expected.
On Monday 12 January we, the Czech presidency, convened a special Council of Energy Ministers in order to press for further transparency on transit-related issues, identify short-term mitigating measures to be taken until supplies are fully restored and identify medium- to long-term measures that are needed to prevent the consequences of such major disruption in future.
The Council also adopted the conclusions reflected in document 5165 which urged both sides to resume gas deliveries to the EU immediately and to develop solutions that prevent recurrence. Furthermore, in these conclusions, Council agreed to urgently develop the strengthened medium- and long-term measures relating inter alia to transparency regarding the physical flow of gas, demand and storage volumes, regional or bilateral solidarity arrangements, to address the issue of missing energy infrastructure interconnections (which is a huge problem), to continue to diversify the transport route and sources, and to address the financing aspects of this, also by speeding up the revision of the Security of Gas Supply Directive.
A further meeting of the Gas Coordination Group on Monday 19 January now looks likely.
The Energy Council, the TTE, will revisit the issue at its scheduled 19 February meeting through the conclusions it will adopt on the Commission's Communication on the Second Strategic Energy Review.
These conclusions and the Commission Communication will be discussed at the March European Council meeting which will no doubt devote adequate attention to the events of the past weeks.
Allow me also to make a couple of final remarks in that introductory statement. First, the key objective of the presidency in the recent dispute has been an immediate resumption of gas supplies in the contracted amounts. The dispute is not over yet, as we all know. Therefore it is essential that the EU does not become entangled in the bilateral quarrels between Gazprom and Naftogaz.
Second, both the presidency and the Commission keep urging both parties to dialogue in order to reach a compromise under which gas supplies to the EU could be restored. The failure to respect the agreement of 12 January by either Russia or the Ukraine would, in the view of the presidency and the Commission, be unacceptable. The conditions for the resumption of supply - as stipulated in the agreement - have been fulfilled and there is no reason therefore not to restore the supply fully.
The presidency is well aware of the number of problems which persist. These need to be addressed, otherwise the insecurity concerning Russian gas via the Ukraine will linger on.
First, there is this issue of the technical gas that the Ukraine needs to keep its transit system running. It is necessary that both sides reach a transparent agreement defining who is responsible for the technical gas supply and who pays for it.
Second, it is crucial that the Russia-Ukraine contracts on gas prices and transit fees set clear and legally binding conditions preventing similar disruption from recurring. The presidency, together with the Commission, have repeatedly called on both sides to sign such a contract. However, neither we nor the Commission intend to intervene in the negotiations on the contractual conditions between the two commercial subjects.
The presidency is also aware of the widely-shared consensus among the Member States that short-, medium- and long-term solutions be adopted without delay that would prevent similar situations from recurring in the future. Energy security is one of the top presidency priorities. The presidency has taken the lead in chairing the discussion on possible solutions for our energy dependency trap: be it the informal Council, as I mentioned, or the TTE-Energy session. Of the issues mentioned in the Energy Council Conclusions, I would like to mention the following.
Firstly, the Member States agree that the creation of a functional and efficient solidarity mechanism is one of the cornerstones of future EU energy security.
Secondly, solidarity presupposes interconnections of European energy networks, as well as improvements in energy infrastructure.
Thirdly, increased gas storage capacity is crucial for the operability of the solidarity mechanism.
Fourthly, in the light of the current crisis, the presidency also urges agreement on the review of the Directive concerning measures to safeguard the security of natural gas supplies by the end of 2009.
Furthermore the EU needs to diversify its gas resources and supply routes. To this end, the presidency will organise the Southern Corridor Summit in May 2009, expecting tangible results as regards the diversification of resources and supply routes and as regards closer cooperation with the countries of the Southern Caucasus and Central Asia.
EU energy security is not feasible unless internal energy security market is completed and functional. Therefore the presidency is looking forward to close cooperation with the European Parliament to compromise on the Third Energy Package at second reading.
The presidency is also ready to continue discussions of the Second Strategic Review with the aim of reflecting its outcomes in the Spring Council Conclusions.
Finally, in order to boost energy security the EU should strengthen the transparency mechanism and so on.
I think the Community is prepared for the situation both politically and technically. Politically, the presidency, together with the Commission and other Member States, has invested, and will continue to invest, considerable effort in order to solve the situation. Technically, during these recent weeks, we have acted in accordance with the Directive concerning measures to safeguard the security of natural gas supply.
This Directive established the Gas Coordination Group, which now proves its value. It requires Member States to prepare national emergency measures for this type of situation, sets minimum standards for the security of the gas supply to household consumers, and it prescribes that the Gas Coordination Group should ensure the Community coordination.
This mechanism has had a considerable effect in mitigating the effects of the crisis. To give you an idea, gas from storage was used and sold to neighbouring countries and even to members of the Energy Community, alternative fuels were used for electricity production, gas production was increased - including from Algerian, Norwegian and other Russian sources - extra deliveries of gas were made to neighbouring countries.
I stop here. I assure you that everything is being done, both at the political level and at the technical level, to incite the Ukrainian and Russian negotiators to re-install full contractual gas supplies to Europe and to minimise the negative consequences to our citizens and economies until that is the case. As you know, we are on the hotlines all day in Parliament because time is expiring and we need to have results. If we do not have results, it will inevitably have political consequences in our relations with both countries.
Member of the Commission. - Mr President, we are currently living through one of the most severe energy crises in European history, comparable with the oil crises that we had in the 1970s and 1980s. The difference is that those oil crises were global while this is very clearly an EU crisis.
Where are we today? Well, in spite of promises made and the protocol signed on Monday 12 January 2008 between Russian and Ukrainian ministers, myself and the two companies involved, Russian gas is not yet flowing through Ukraine to EU consumers.
The Commission has fulfilled its part of the deal: providing a European team of monitors to be spread over key places in Russia and Ukraine to observe the operations and report on their accuracy. We were able to mobilise a team composed of Commission officials and industry experts in 24 hours and they were already in Russia and Ukraine last Saturday to enable the flow of gas to resume as soon as the protocol was signed.
Yesterday Russia resumed gas deliveries to Ukraine in relatively small quantities that meet less than one third of the normal flow, but decided to use an entry point which, according to the Ukrainian company, is difficult to use, and this led Ukraine to stop transport. The report of our monitors confirms that it was technically difficult (though not impossible) to ensure the transport under these conditions.
Today, unfortunately, the same situation occurred and the only solution is for the two parties to ensure full coordination of their technical operations, so that volumes and entry points match the requirements of the gas transport system.
If there is no further coordination, there will be no gas supply, and EU monitors and the Commission on the spot are trying to encourage both sides to find this technical agreement.
At the same time, I do not take sides. I do not want to blame one or the other party. But it is very clear that both parties have lost their reputation as reliable energy partners of the European Union.
(Applause)
Returning to the history of the last month, I wish to say that the EU reacted promptly, voiced its concerns, and both parties have been constantly urged by the highest-ranking political leaders to restore immediate supplies and to fulfil their obligations.
In normal contacts with both parties earlier in the years, knowing from previous experiences that deals are usually struck in the night from 31 December to 1 January, we always reminded them: 'Please find a solution to your bilateral gas issues because it is affecting our transit'.
Well, unfortunately this was not the case. We know where we are today in spite of all these efforts, and I strongly believe that the solution is in the hands of the two parties. But do they want a solution? The presidency and the Commission have called and are still calling on Russia and Ukraine to resume gas flows immediately. We have done our part. We are genuinely able to provide a full response about where the gas goes: not one cubic metre of gas goes in a different direction without us noticing. I believe that the measures that we have taken are sufficient.
But if both parties say that some other measures are necessary, we are ready to consider that, because I also see the lack of coordination and contacts between the two sides.
This is the immediate crisis. What next? I know that whatever solution we will find now is temporary, so to restore the credibility of this transport route we will need a long-lasting solution; so the contacts between those parties will definitely be continued during the Czech presidency, but will also, unfortunately, have to continue under the Swedish presidency.
But I believe that we have provided answers for security of supply in the Second Strategic Energy Review, in the work Parliament and the Council have done on the energy and climate change package. These are the solutions provided, and we cannot rely on external suppliers which unfortunately do not honour their contractual obligations and do not take into account consumer interests.
But I would like to stress particularly two issues that should be addressed immediately:
One is the lack of interconnection. Yes, there has been solidarity, but in a lot of cases it was hampered by the lack of sufficient infrastructure to deliver gas from the storage facilities that are there to the places where there is an acute need of gas supply. I believe that the debate on the recovery plan, where infrastructure is also mentioned, is really a good instrument to address these places, because there is not always enough commercial interest to really provide for this type of intervention.
Second, we definitely missed an opportunity in 2004 when we discussed the Gas Supply Security Directive. The instrument which was prepared was weak and did not meet the current needs. We have prepared, and we will shortly be submitting, the new draft proposal on the Security of Gas Supply Directive; an impact assessment is being made and in the coming weeks it will be here in Parliament.
I believe we should react immediately and really find coordinated Community mechanisms to respond to this type of crisis.
The presidency has really worked very hard and I would like to congratulate the presidency for always taking the lead, with the full support of the Commission. I believe that in these difficult times the European Union has proved that it is speaking with one voice. The European Union is led by the presidency and supported by the Commission.
But I also very much welcome all the activities that the European Parliament carries out, because Parliament provides the basis for an agreement. If two parties do not speak at government level, if the companies are trying to play games, which could provide for political stability? It is the broad political basis in Ukraine and Russia that speaks together, and I would thank Mr Saryusz-Wolski for his activities in providing this exchange of views, and also President Pöttering who took part in conciliating both parties. The solution is so easy if they would just talk to each other.
So I believe these were very important activities and I very much hope that after today's meeting in Parliament - because it is followed by both sides - there will be additional encouragement to resolve the issue. The party suffering the most is the party that is not responsible for this crisis, the party that has come in to facilitate matters; and this facilitation costs European taxpayers and European consumers money.
So I believe it is high time the gas flowed again towards the European Union in stable conditions.
on behalf of the PPE-DE Group. - Mr President, this major disruption in supply is a dramatic one for European citizens, European industries and European jobs and it comes on top of the economic crisis. We parliamentarians of this House, in our coming European elections, will all have to answer questions about what we have done to protect our industries, our jobs and our citizens.
Contrary to some initial opinions, the problem concerns political and multilateral entities and is not bilateral and commercial in nature. Three years ago, when we witnessed the first gas crisis following Russia's cutting of energy supplies, Europe realised its vulnerability and its limitations. Already then it became obvious that we need a common EU foreign policy on energy.
Our group, the PPE-DE Group, has supported this idea from the very beginning. It was our group which took the lead by asking for an own-initiative report towards a common European foreign policy on energy, which I had the honour to present to this House in September 2007 and which was unanimously supported by all the political groups and adopted almost unanimously.
It called for a comprehensive strategy with a precise road map towards a common EU external policy on energy, recommending a number of actions to be taken: in the short term, solidarity mechanisms, unity in defending our interests, more efficient energy diplomacy; and, in the medium term, diversification including Nabucco, storage, investments and interconnections.
Some of our recommendations have been addressed - albeit belatedly - in the Commission's second strategic energy review. We welcome this and also the efforts of the Czech presidency to solve the current crisis and to mediate between the two sides.
However, this is not enough if we are to avoid similar situations in the future, and this will only be possible if we equip ourselves with a truly common EU energy security policy and solidarity, which would offer lasting, sustainable and systemic solutions. It means the combined weight of Member States, represented by the European Commission, in negotiations, and a single EU voice vis-à-vis our partners, be they producers or transit countries. Meanwhile, we could envisage buying gas directly from Russia at the Russian-Ukrainian border.
I have two questions for the President-in-Office and the Commission. Commissioner Piebalgs and Deputy Prime Minister Vondra, could you elaborate on the scenario of the EU stepping in and taking over responsibility, with the Ukraine, for the transit? Secondly, what pressure instruments does the EU possess? What action could we take in response? Our group would expect the presidency and the Commission to undertake swift and radical actions and measures vis-à-vis our energy partners, Russia and Ukraine, to restore gas supplies. Our group will ask Parliament to be closely and permanently involved, even during the campaign and until the elections. I would inform you that we have established a contact group between the European Parliament, the Russian Parliament and the Ukrainian Parliament.
on behalf of the PSE Group. - (DE) Mr President, my group requests that a temporary committee be set up pursuant to Rule 175 in order to answer many of these questions, which Mr Saryusz-Wolski has also raised; in other words, that we join with the Commission and the Council too, of course, to draw the appropriate conclusions - which we can hopefully draw together - from the situation by the May part-session.
The talks we have held with the representatives of Gazprom and Naftogaz - Russia and Ukraine, in other words - have confirmed our impression that both sides are behaving irresponsibly. I can reaffirm clearly what Commissioner Piebalgs said: at the moment neither is acting responsibly, nor as a responsible partner of the European Union. This must have the appropriate consequences.
For all my support for the initiatives taken, I must say that we have known for some time that Ukraine is refusing to build the monitoring stations it promised; the money provided by the European Union remains unused, and we have not reacted. We have also known for at least two months that agreement was not reached by the deadline of 1 November that was laid down at the beginning of October. In my eyes, 18 December was perhaps a little too late. The Commission should have done rather more here to be prepared for the worst-case scenario, and should also have told Member States what was possible. Admittedly, a great deal of solidarity was shown, but I should have expected it to foresee the possibility of a negative development such as this.
Yet what is important now is not that we point the finger - this is not my intention - but just that we draw the appropriate conclusions, that we are better prepared next time; or rather - much more importantly, of course - can prevent such a situation recurring.
I must add, Commissioner, that we have perhaps spent a little too much time discussing liberalisation and markets - particularly in the gas sector, as you are well aware. This would not have done us any good, and indeed it is not doing us any good now. As we have always pointed out, the gas sector is unusual, it is tainted - one could even say determined - by politics, and it is no use elevating the liberalisation of the gas sector to the supreme principle when we still have Ukraine and Russia playing this out politically. We do need a strong common line of communication in this regard, and this must be demonstrated just as strongly.
I agree with much that has been said here. We need more pipelines; we agree that the Nabucco pipeline is a very important project. You yourself also mentioned the trans-Sahara gas pipeline, to which we must give some thought. These things will not happen overnight, but signals must be sent out. We need many more interconnectors and interconnections. Yet these, too, will not just appear. Do not think that the market will take care of this, as it will not, since it has no interest in doing so. After all, these are investments that are not immediately profitable, but are made so that there is a reserve. The same is true of the gas reserves, of course. It is absolutely unacceptable for many countries to have few or no gas reserves or even refuse to notify the Commission of such reserves. We have to make common cause in this regard.
For all my criticism of details, this House and the Commission must really call several Member States to order and require them to pursue a common European energy policy at long last. I agree with Mr Saryusz-Wolski on this point: we have indeed called for this together, and received far too little support from the Council - or rather the Member States. If we want this, I do ask that we develop a common strategy on it by May - our last sitting. After all, it is unacceptable for this Parliament to go into recess or to the elections without our really having drawn the appropriate conclusions from these tragic events - hopefully together.
on behalf of the ALDE Group. - (HU) We now have an agreement and many promises, but still no gas. Enough of this! We cannot allow Europe to be an innocent victim of a cynical power play. If the gas supply does not resume immediately, this must have clear and decisive consequences. We cannot tolerate a situation in which millions of Europeans are without heat, we cannot tolerate several hundred thousand jobs being endangered.
Until now, Europe has avoided conflicts with the countries concerned and has made political concessions and gestures. This policy has failed. We Liberals have long been demanding a significant reduction of our dependence, our energy dependence, on Russia.
The clear lesson from this crisis is that the Nabucco pipeline needs to become a true alternative, and must therefore be given financial support. We need to create a common energy policy with stronger solidarity among Member States, with better coordination and by linking up the networks. We need to speed up the development of renewable and alternative energy sources and to improve energy efficiency.
However, this will resolve our problems only in the medium and long term, and thus we need to remind Kiev and Moscow firmly to fulfil their international commitments, and to announce that insofar as this is not done, there will be consequences for all aspects of our bilateral relations.
Russia must give evidence of acting in good faith and do everything in its power to see that gas delivery resumes without delay. Ukraine must also be made aware that although at the moment it is paying a political price for gas that is lower than the market price, this price is actually costing them more than market price because it extends Ukraine's vulnerability and susceptibility to blackmail.
Now the European Union is also being put to the test before its citizens. Is it able to defend its interests effectively? If it fails this test, then Europe has no real future, but if it succeeds, it can look with optimism towards the future.
on behalf of the UEN Group. - (PL) Mr President, the gas crisis in Europe is a permanent one and much more profound than the European political elites would present it. We must emphatically underline that it is not purely economic in character. It is above all a political crisis, based on Europe's helplessness in the face of Putin's aggressive policy.
Let us not deceive ourselves - Russia is not concerned with a few dollars. The background to the events of the last few days have been the aggressive actions of the Kremlin, which aims to extend its domination in the region of South-Eastern Europe. Ukraine is of strategic important to the Russians not only because a gas pipeline to Europe passes through its territory, but because the Russian Black Sea fleet is stationed at Sebastopol. The lease on this base is due to end in 2017, but few believe that the Russians will voluntarily leave the Crimea. Gazprom's demands are backed by the entire political and military machinery of the Kremlin, whose aim is to discredit and weaken the Ukrainian government and bring Ukraine to its knees. Unfortunately, Europe's passive attitude has helped Putin to draw closer to this goal.
on behalf of the Verts/ALE Group. - (DE) Mr President, I too wish to start by saying that the Czech Republic has had a very tough start to its Council Presidency and that, in connection with this new gas crisis, it could not have done any more in recent weeks to put right the lack of clarification in matters of European external energy policy that there has been in previous years.
We are all currently seeing a demonstration that the oft-cited phrase 'external energy policy' stands for a common strategy that does not exist in Europe. Over and above this debate about Russian gas, Europeans collectively must answer the question as to what relationship they actually want to have with Russia in future. Gas is just one issue, the trade in raw materials is just one issue, but we are talking about the fundamental relationship of the European Union with its largest neighbour on the east of our continent, and that does need to be clarified.
At the same time, it must be clarified how the European Union means to deal in future with the countries that are still wavering between Russia and the EU. In my opinion, we could actually have foreseen what has now happened in Ukraine. It is no surprise to anyone familiar with Ukraine that not only Gazprom and the Russian State but also Ukraine mix politics and economic interests. The worst threat facing Ukraine at the moment is that the interests of certain political players could now result in the loss of the closer relations with, and reputation in, the European Union that the country has achieved. The criticism that has been levelled at competent figures in Russia during this dispute goes at least equally for Naftogaz, RosUkrEnergo, those in charge and the Ukrainian Government.
This is much more than a trade dispute, and I think that the Czech Presidency has steered us through it well over these last few days. I hope that the plans the Commissioner has presented will bear fruit. I should like to congratulate the Commission on its clear position on the inappropriate attempt to re-connect the high-risk reactor Bohunice to the power network. That would not be helpful, but rather would constitute a further infringement of Community law, this time from within the European Union.
on behalf of the GUE/NGL Group. - (FI) Mr President, Commissioners, President-in-Office of the Council, the Commission has taken on the role of mediator in the dispute over gas between Russia and Ukraine and done its best to start deliveries.
It has not been my custom to praise the Commission, but, on behalf of my group, I would now like to say thank you. It has acted not as a judge but as a doctor; not a surgeon, though, but more like a psychiatrist. There is now a need and a use for such people.
They get cold in other parts of Europe when in Ukraine the President and Prime Minister engage in a power struggle. Given such circumstances, the proposal yesterday by Mr Saryusz-Wolski, Chairman of the Committee on Foreign Affairs, that the EU should introduce sanctions to safeguard the flow of gas is irresponsible. Should we agree that the EU should start to boycott Russian gas? Poland, of course, should set an example to others in this and refuse Russian gas.
Our group hopes the Commission will continue to mediate actively to bring about harmony.
on behalf of the IND/DEM Group. - Mr President, I quote from a speech made on this subject by my colleague, Godfrey Bloom, on 25 October 2006: 'The thought, the idea or the concept that the United Kingdom's energy supplies could possibly be controlled by some sort of arrangement with a gangster like Putin is absolutely ludicrous. It is absolute madness to expect anything from a piece of paper signed by Putin. The man is a gangster'.
Mr Putin is now doing what any competent gangster would do - withdraw supply and force the price up. Europe will face two options: be prepared to pay much, much more for a precarious gas supply from Russia, or find alternative suppliers, if that is possible. The UK must ensure its dwindling gas supplies are kept as a national resource and not allow them to become an EU common resource. We must also embark on a programme of building new nuclear power stations.
- (CS) Ladies and gentlemen, despite all the current efforts of the European Council and the Commission, some Member States remain without supplies of Russian gas, their economies are at risk and people are afraid of freezing. This is a high price to pay for the European Union's short-sighted foreign and energy policy. And, unfortunately, it is being paid by the weakest.
Ladies and gentlemen, empty gas pipelines, production cuts and chilly schools are the price of the unnecessary Russophobia that is harboured by those members of the Union who have opposed the resumption of strategic partnership negotiations with Russia. It is the price of our uncritical support for the orange segment in the Ukrainian political spectrum, and for trying to manage policy on Eastern Europe from Brussels. It is the price of our fanatical rejection of nuclear energy. Furthermore, it is the price of the long-term efforts to interfere in the national energy policies of individual Member States. What advice would you give to the Slovak Prime Minister Fico, who now faces a 'Sophie's Choice'? While temperatures are 20 degrees below and the gas has stopped flowing from the East, the Commission in Brussels is threatening to penalise Slovakia if it restarts the nuclear power plant in Jaslovské Bohunice. Is it really meant to stand by while factories collapse and people freeze during the 20 days of reserves that remain to Slovakia?
Ladies and gentlemen, we are now seeing the importance of energy self-sufficiency for each State in the European Union. How nice it is to have a warm home-spun shirt instead of a threadbare EU overcoat. We should learn the lessons from this and avoid the transfer of energy-related powers to Brussels, as sought for under the Treaty of Lisbon.
Mr President, it is almost uncanny how history has repeated itself over the interruption of gas supplies through Ukraine at this time of year. Yet we should not be surprised, for when better to catch people's attention, especially during a cold spell?
It is not difficult to figure out the Russia agenda in all this, but I was particularly struck by the idea floated in the press that Gazprom urgently needs to make a deal based on higher gas prices, linked to last year's oil price high, before those gas prices come down following the oil price fall.
Be that as it may, the implications remain the same as three years ago. EU Member States are at risk of over-dependence on gas imports from one dominant supplier. It is no longer good enough to say that we need Russian gas and they need our hard currency, so the trade is safe. We need to take action to safeguard security of supply.
Member States must bite the bullet and be prepared to pay for adequate gas storage facilities and stocks. Agreeing a level of how many days' supply constitutes a reasonable reserve would be a good start. Diversifying supplies is another obvious step to take and the construction of LNG terminals around Europe is a good example. Looking at the Nord Stream and Nabucco pipeline projects in a more favourable light seems logical. We need to redouble efforts to improve efficiency and increase conservation of energy in electricity consumption - both in industrial use and domestic consumption. There are huge savings to be achieved.
Above all, we need to rebalance our energy mix and to do so with the twin objectives of security of supply and climate change policy. By increasing the share of electricity from renewables, nuclear energy and clean coal technology, we can do both, but each of these options takes time to deliver and, in the mean time, we must tackle improving energy efficiency with urgency and imagination.
(NL) Mr President, I can endorse the view of many fellow Members. What has unfolded in recent weeks has led to great surprise. Even yesterday, I found myself considerably irritated when I listened to Russian and Ukrainian counterparts declaring here that they were certainly not at fault. We are constantly receiving contradictory information about what exactly is going on. We hear one story, then another, and it is very difficult for us MEPs to find out the precise facts. We hope that this confusion will be resolved in the next few days and that gas, as promised, will flow once more.
Should gas flow once more, does this mean we go back to business as usual? I should not think so. In 2006, the same thing happened, but then the impact on the European Union was far less serious; the cause of the conflict between Moscow and Kiev back then was the gas price, which resulted in a break in the gas supplies to Europe. We warned back then that there was a risk of a repeat scenario, and that has now come to pass. We know that gas supplies are re-negotiated every year, because Ukraine and Russia work with one-year contracts. It was not until last month, when the crisis broke out again, that the European Union swung into action. Much of what we already discussed in 2006 has eventually failed to have any effect. Even then, we knew we were too dependent on one pipeline that supplies nearly 80% of the gas via one country. Even then, it was discussed that we should work on alternative supply routes as a matter of urgency. Even then, it was clear that we were not entirely sure if we could help each other as EU countries in the event of problems in certain countries, as is currently the case in Bulgaria, Slovakia and a number of other countries. Little has been done about this in recent years. It became clear in recent weeks how difficult it is to put a mechanism in place with which we can help each other out.
Russia and Ukraine have dealt themselves and their reputations heavy blows. It is, in my view, not up to us in the first instance to blame one country or the other. What is obvious is that both countries have little awareness when it comes to customer-friendliness. In actual fact, they are now causing major detriment to their top customer. We are one of Russia's good customers, we pay for this pipeline through Ukraine, we pay our bills on time and we pay global prices for the gas. I think that this cannot be hammered home enough to both parties.
This situation does throw up a number of questions, of course. What about the conflict of interest in the gas sector in Russia, the Kremlin's influence on Gazprom? I happen to be a little more knowledgeable about Ukraine and I know from experience that the gas business in that country is a very shady one; I believe that we should look into a number of matters in greater detail. Like Mr Swoboda, I am in favour of a parliamentary inquiry into how this situation came about, into what the EU failed to do that it should have done in recent years, and into how exactly these gas sectors in Ukraine and in Russia are set up, so that we might be able to prevent a similar situation from happening again in future, or gain a better understanding of what is going on right now.
(PL) Mr President, President-in-Office, Commissioner, in the agreement signed in October last year, Ukrainian premier Yulia Timoshenko and Vladimir Putin stated their readiness to move to world prices for the transmission and storage of gas over three years. This agreement was underlined by a formal agreement between Gazprom and the Ukrainan Naftogaz.
However, Gazprom has recently issued a demand for a huge price increase to unrealistic levels. This type of blackmail is possible because Gazprom has a monopolistic hold over Ukraine. Many countries of the European Union are in a similar situation. This means that unlike petroleum, there is no free market for gas in Europe.
In the United States the price of gas has recently fallen to USD 198 per 1000 cu.m., while Gazprom is demanding USD 450 from Ukraine. This situation has to be changed through diversification of gas suppliers, and by building a transmission network within the European Union and among neighbouring countries so that, as with oil, there is a true pan-European gas market, which will curb the potential for monopolistic pricing blackmail.
(PL) Mr President, this gas crisis shows how important it is for the European Union to speak in one voice on the matter of gas supplies, particularly gas supplies from Russia, which is not a reliable partner and supplier.
In July last year the European Parliament adopted a report by the Committee on Petitions which I had authored, clearly stating that the question of energy and gas supplies to Europe is not a matter for bilateral relations. The issue then was the Northern Gas Pipeline from Russia to Germany. I now appeal to the Commission, as well as the Presidency, to ensure that the European Union speaks with one voice, and that it be made an issue of EU-Russian, rather than bilateral relations. I call for the implementation of all the demands contained in the report of 8 July last year, which stated that the European Union should be genuinely and truly integrated.
(PL) Mr President, several politicians have spoken in the debate on gas on one side or the other of the conflict. However, we do not know the facts of the situation. The EU observers are helpless. All we know is that we are dealing with frivolous organisations.
The situation is also evidence of the European Union's deficient energy policy. No support is given to alternative ideas, such as building nuclear power stations. The use of coal is opposed under environmental pretences. We have reached a situation where the only alternative has been to make Central Europe dependent on the East, the situation of poor Slovakia being a case in point.
- (SK) In connection with the Ukrainian-Russian conflict involving gas supplies I would like, as an MEP representing the citizens of the Slovak Republic, to draw the European Union's attention to the fact that this conflict of interests affects not only the two parties that are blaming one another for the mess, but also a third party whose citizens are becoming the victims, as there is still no prospect of Russian gas being delivered through Ukraine.
Slovakia has been without gas for eight days and, with the current emergency restrictions on industry and companies operating under a crisis regime, we can maintain supplies for only eleven days. Slovakia's gas is again stuck somewhere between the two warring parties. To put it briefly, two parties - two truths, no gas.
Let me inform you that today, at 11.45, Ukrainian Prime Minister Timoshenko rejected Slovakia's request to renew natural gas deliveries, explaining that: 'Ukraine does not have enough gas, we do not have our own reserves and neither will you'. I would also like to emphasise that as a result of our dependence on Russian gas and the impossibility of reopening the V1 nuclear power plant at Jaslovské Bohunice, the energy security of the Slovak Republic is increasingly under threat.
Commissioner, I thank you for your proposals and efforts to find a solution. I do know of one measure you can take - suspend the contributions to Ukraine as one of the irresponsible parties.
(DE) Mr President, ladies and gentlemen, this is a dramatic situation, as we know. The actions of Russia and Ukraine are irresponsible. It must also be said that the Commission is blameworthy in that we were relatively slow to take action, although it is also true that Commissioner Piebalgs has addressed this issue excellently over the past few days. The team of experts was a splendid idea, and I think he deserves thanks for the events of recent days.
However, this is also the time to ask why our reactions to such events are always so short-term. How many times has Russia attracted attention in this regard? It is certainly not the first time. We have now seen gas supplies being turned off periodically for several years, and so we must ask ourselves whether we - the European Parliament and the European institutions - have really done enough about the issue of security of supply, or whether we have been perhaps prioritising other issues. I think that Mr Swoboda was right to ask this question.
We have made a great effort to work out whether and to whom and on what conditions to sell and privatise the networks. We have spent weeks, even months, addressing the issue of how to respond to the climate issue, and not given sufficient thought to the fact that there is a third very important political project too: that of security of supply. What have we done to ensure a more varied energy mix in Europe, and to reduce our dependence? What have we done to ensure that coal power stations also figure in this mix? With our climate policy, we have actually discredited these coal power stations and thus increased our dependence on gas. What have we done to increase our support for nuclear power? The answer is far too little, far too timidly. What have we done to get other permissible pipelines sorted out? What have we done in the field of LNG? What has been done in the field of external energy policy? The events of the last few days have meant that it is high time we addressed the issue of security of supply in energy policy. That is clearly the crucial question.
(FI) Mr President, Commissioners, Parliament will soon vote on three of the packages on the electricity and gas markets. We have just approved the energy and climate package, but now there is a crisis we should organise a meeting on a bigger scale to include our partners. We have the political capacity for that and we have need of cooperation.
I am also in favour of the notion of a work group set up under Article 175 that would report back to this Parliament, in May, for example. The Russian and Ukrainian delegations should also be present.
It is a serious situation, as has been said. Millions of people are freezing and factories are being shut. By preventing gas from reaching the EU, Ukraine involved us in its problem. Russia did the same when it cut off the EU gas section.
Gas is flowing, however, through other transit countries. Thanks to speedy action on the part of the Union - and thanks go to the Commissioner for this - the meter readers are in place. Russian gas has evidently started flowing to the Ukrainian network, but it is still not reaching the Union. A peculiar situation has come about. Both the EU and Russia are trying to construct energy pipelines in new areas: the EU outside Russia and Russia outside its former Soviet Republics. It is work for those in the pipeline industry.
I would not be too inclined to impose sanctions on the parties in the row, however, and I do not think that sanctions are wise. I am sceptical about using force, as it might hurt us more than it hurts them. On the other hand, I would regard linking the Energy Charter Treaty to the future Partnership and Cooperation Agreement as being especially important. One possibility would also be to set up a syndicate to administer the flow of gas through Ukraine: that would be a quick and urgent measure. A neutral party also ought to be involved.
- Thank you very much for this final point.
(SV) Mr President, the EU is the world's largest economic power. Nevertheless, many people are freezing in their own homes. Why is the EU unable to guarantee heating? Now, as never before, it is clear that the EU must reduce its dependence on Russian gas. The EU must build up a common electricity and gas market in order to protect its population's access to energy. This requires solidarity within the Union. France and Germany are in a key position. No one, not even Germany, can count on more gas from Gazprom for many years to come. Nord Stream is no solution. The mediation in the gas war between Russia and Ukraine will give the EU a good opportunity to demand that both parties follow rules that are compatible with a common energy market within the Union. We must take advantage of this opportunity.
(LV) Ladies and gentlemen, I should like to look at this problem in a broader political context. In reality, the so-called Russo-Ukrainian gas war is one of the stages in the fight for influence in Europe. Both Ukraine and Georgia are states that we should gladly have on our side, but Russia wants to renew its former influence over them. Just as the middle of summer, with the beginning of the Olympic Games and the middle of the holiday season, was chosen for the invasion of Georgia, so the middle of winter, the time of the New Year holiday, was chosen for the gas war. Moreover, neither state was shown the expected path to membership in NATO and the European Union. It was already foreseeable, once we were unable to strike back appropriately against Russia for its aggression against Georgia, that Ukraine would be the next target. Russia's political technology is one of the strongest in the world and that state has demonstrated that it is prepared to sacrifice enormous resources in order to achieve its political goals. On this occasion, by dragging out the conclusion of the agreement in order to discredit Ukraine. This type of political technology also has enough resources to influence processes in countries in which it has an interest, and, unlike us, it plans and forecasts events. A compromise must be reached, gas supplies must be restarted, if Russia has enough reserves to supply. Thank you.
(BG) Thank you, Mr President. The general opinion is that Bulgaria was the country most affected by the gas crisis. It goes without saying that blame is still being apportioned by both whoever is guilty of cutting off the gas and whoever is guilty of the fact that Bulgaria has ended up with reserves which are not sufficient for it to withstand this gas crisis. However, let us now look at what we could do in the future. One option is a purely internal political one that involves finding an alternative source which Bulgaria can use to meet its needs in other similar situations. But the other option we have at the moment is directly dependent on the will of the Commission.
We have, or rather, Bulgaria has a huge energy source which was closed at the time for political reasons. This source is the Kozloduy nuclear power plant. At the moment Bulgaria has been operating electrical power stations run on coal, which pollute the environment much more than a nuclear power plant does. I am sure that fellow Green Members will agree with this. Shutting down the first four blocks at the Kozloduy nuclear power plant, which underwent dozens and dozens of tests that proved they were completely safe, was a huge mistake. This has caused huge harm to the Bulgarian people and now the Bulgarian people are continuing to suffer even more because we do not have anywhere to obtain energy from.
This is why I am making the following appeal to the Commission: it is high time to allow both Bulgaria and Slovakia to open their totally safe nuclear power plants, providing them with a safeguard against their energy shortage.
Mr President, Russia's use of interrupting gas flow as a diplomatic weapon has once again proved why we need a common EU external energy security policy by intergovernmental cooperation. Such a policy has the obvious benefit of minimising our exposure to Russian strong-arm tactics by encouraging alternative sources such as LNG, and new gas pipelines such as Nabucco and the trans-Saharan route, and building an integrated EU electricity grid.
However, it will also provide an impetus to the green agenda by encouraging renewable energy and energy efficiency and a renaissance of nuclear energy. I support Slovakia's emergency demand to the Commission to reopen their closed Bohunice reactor, which will also help to address climate change.
There is no doubt in my mind that Russia is bullying Ukraine and trying to destabilise the government by even implicating the United States now in this whole debacle, ahead of the presidential election in Ukraine next year, and also jeopardising Ukraine's Euro-Atlantic aspirations.
However, the EU has been dragged into this row as a collateral victim of the Kremlin's gas diplomacy. I cannot help feeling that Russia's action was timed to coincide with the start of the Czech presidency, although Prime Minister and Council President-in-Office Topolánek has shown great skill in handling this emergency.
Ukraine is possibly guilty as charged of siphoning off some Russian gas, but it is perhaps understandable in the context of the bilateral arrangements still unresolved between these two countries.
Ukraine is currently obliged to pay an intermediary company an extra USD 500 million a year. Given that Ukraine's gas debt to Russia is USD 2.4 billion, the debt could have been wiped off in about five years by scrapping this payment, which, allegedly, according to the deputy prime minister of Ukraine, ends up in the pockets of corrupt politicians.
We need to resist any attempt to drive a wedge between Ukraine and its future with the West, and in particular its future as a full member of the European Union. The best way to ensure that Russia can no longer bully or put pressure on Ukraine, or even provoke the EU into bullying Ukraine to settle, is to champion a common EU external energy security policy which will show solidarity between the Member States at times of crisis and energy shortage.
Mr President, the problem we are coping with is not a mere Russia-Ukraine dispute. There is a Europe-Russia dispute having as its object the geopolitical status of Ukraine, a European Union-Ukraine dispute having as its object the European perspectives of Ukraine, a European Union-Russia dispute having as its object the Russian monopoly on the gas supply and a European Union-Ukraine dispute having as its object the Ukrainian monopoly on gas transit.
All these disputes combined place us in the middle of an energy war, which is about power-sharing. In this war we are not hostages but combatants. We are not mediators but one of the sides having a legitimate interest. This war extends its consequences from one crisis to another. Could we cease the combat and organise a peace conference?
We need rules for a free energy market shared by our Russian and Ukrainian partners. We need guarantees and mechanisms to enhance these rules and an arbitration system for dispute settlement as well as an institution to put in motion those mechanisms. We need a common European energy policy, served by appropriate legal and political instruments and consolidated by an integrated agreement with the supply and transit countries, Russia and Ukraine respectively. Sanctions cannot work. Confrontation is not the solution either. Let us be united and negotiate strategically and comprehensively. To this end, we have to organise an interparliamentary ad hoc working group formed by European Parliament, Russian Duma and Ukrainian Rada representatives to follow the process of consensus and strategy-building on a permanent basis as long as necessary.
(NL) Mr President, ladies and gentlemen, our society cannot function without energy, as is evident right now. Gas must continue to flow and in the short term it is, to my mind, especially important that all diplomatic paths be negotiated. This is what the Commission and Council are doing right now in a very commendable way so as to ensure that the gas supplies are back on track as quickly as possible; threatening with legal action is not a very effective course of action, of course.
In the medium term, I think it is very important to set up a European market for energy, provided that measures are taken that we have so far failed to take. It is time for action. I can see the Member States playing an important role in this, as in the accelerated installation of the Nabucco and North Stream pipeline, for example. Above all, we must ensure that one European network is created for both gas and electricity, which will reduce our dependence and enable us to create a properly functioning market and to show more solidarity and better anticipate shortages. We will have to roll up our sleeves, though, and I wonder why the Member States have so far failed to take any measures.
(PL) Mr President, the European Union has successfully tackled global warming: adopting a motion was enough to achieve instant success. We managed to lower temperatures in Europe and bring in a winter that has affected the entire continent. This is proof of the European Union's power and capability according to the principle 'to want is to succeed'. But our success has turned into defeat, because now we need more heating for our homes and workplaces. This was something officials did not foresee.
In energy policy, the European Union is beginning to resemble the doctor in Hašek's story, 'The Adventures of the Good Soldier Švejk', who prescribed one treatment for all illnesses - an enema. The European Union has limited itself to verbal declarations, conferences, and in particular flirting with Russia, giving Russia the courage to use energy resources as an instrument of political pressure. To make matters worse, it found an ally in the form of Germany, with whom it is building a gas pipeline under the Baltic.
The conclusion is clear for all to see: we need to take urgent measures for independence from Russian gas supplies, bearing in mind the maxim of 'the weakest sink first', meaning that first we need to rescue the countries bordering and wholly dependent upon gas supplies from the East, such as Poland and the Baltic States, unless the European Union considers private interests and the interests of those representing Russia to be more important.
(BG) Thank you, Mr President. At the moment, citizens in 18 Member States are being held hostage in the political dispute between Ukraine and Russia. I use the term 'political dispute' because we all witnessed how Gazprom and the energy supplies from Russia are being used as a political weapon to exert pressure on a sovereign state. Europe's citizens are being held hostage. The gas is supplied from Russia. The valve has been turned off in Russia. Yes, Ukraine does bear some guilt and so, I appeal to both the Council and the European Commission to tell our friends in Ukraine in no uncertain terms that unless both the opposition and government adopt a united stand on the key issues affecting their development, they will not be able to cope with this pressure which is being exerted on them and us respectively. Just as we have a consensus in our countries on key issues, they too must have a consensus on key issues.
Secondly, Gazprom must pay our countries penalties because at the moment Bulgaria, which is the most seriously affected country in Europe and is totally dependent on the gas energy supplies in Russia, must claim its rights and must claim them against the supplier, which is Russia in this case.
Thirdly, when it comes to energy in Europe, the one and same message must be given. We must clearly say 'yes' to nuclear energy in Europe, 'yes' to alternative energy sources, 'yes' to the different pipelines which make us less dependent on a single supplier, 'yes' to bigger storage facilities and 'yes' to more links between Member States so that we can avoid a similar type of crisis.
Last of all, I would like to say that in our case, the Bulgarian Government is also coming in for severe criticism. During all the years it has been in power, the government has been concealing the supply agreements with Russia and has not been doing anything to diversify our country's supply sources.
(BG) Mr President, Minister, Commissioner, as a representative from the most affected country, I am appealing to you and the institutions which you represent to take immediate action to restore the supplies, while using every political means and every grounds under international law. I hope that, on the grounds of the principle of solidarity, the Council and Commission will accept the Bulgarian proposals to include as part of the unused EUR 5 billion the projects for establishing cross-border links between Bulgaria and Romania and Bulgaria and Greece, and for expanding the storage facilities at Chiren so that the most urgent needs can be covered, as well as for developing opportunities to jointly use the liquefied gas terminals.
As rapporteur for one of the documents in the third energy package, I feel that the issue of ensuring transparency above all and complying with the rules is more important than all the other issues relating to the third country clause. I also hope that the Commission will respond as soon as possible to the request that we sent with Mrs Podimata concerning the long-term measures which will be adopted so that we can actually have, prior to the Spring European Council, a common policy and effective measures that will resolve problems similar to those which have occurred just now and were described today by Mr Barroso as unprecedented, unjustified and incomprehensible.
(BG) In spite of the agreement between Russia and Ukraine to restore Russian gas supplies to Europe, our hopes of receiving gas have been dashed yet again. No matter whether the reasons are technical, financial or political, this unprecedented gas embargo cannot be justified. During a winter with record low temperatures, it is reckless and inhuman to condemn millions of European citizens to being cold. For Bulgaria, the EU country most affected by this, it is especially important for the principle of Pacta sunt servanda to be observed and for the gas supplies to be restored immediately. Fair compensation should be sought for the harm and suffering caused to people and for breaching the agreements.
I would like to congratulate the Czech presidency for its active role as a mediator involved in resolving the crisis. Now more than ever, the European Union needs to put into practice the old motto of solidarity proclaimed by the Musketeers: 'All for one and one for all' and provide financial aid to countries that have suffered, like Bulgaria, for vitally important projects which will provide it with energy security. It is high time to demonstrate the strength and unity of our union by adopting a long-term energy strategy.
(LT) It is clear that this gas supply crisis is a political problem, not a commercial dispute. Both Gazprom and the Naftogaz company are carrying out the principal task in this conflict - trying to prove to all of us and society how impossible transit is in a technical, technological and economic sense. This is repeated constantly. All the more so because these partners of ours, the European Union's partners, are guided neither by elementary business practice nor by the Energy Charter. It seems that this does not exist for our partners. Unfortunately, I cannot see any willingness on the part of either Kiev or Moscow to come to an agreement. It seems to me that they are aiming to buy time in these negotiations and I believe that only political measures will help solve the political problem until the technical questions surrounding transit are resolved. I think that we must strive for political agreements and political guarantees between the European Union, Russia and Ukraine, until our goals are reached in the medium or long-term. One other thing on energy solidarity. Bulgaria's Prime Minister and Slovakia's Prime Minister are going to Moscow and Kiev to negotiate. This week of energy solidarity should not end with the negotiations once more taking on a bilateral format; I think that energy solidarity would be for Bulgaria and Slovakia to renew nuclear power operations in this situation. This would be true energy solidarity.
Mr President, I draw three fairly obvious conclusions from the impasse with Russia and Ukraine.
Firstly we must reduce dependency on gas, more and more of which will have to be imported. This means increasing our commitment to indigenous energy, including especially renewables and nuclear power.
Secondly, we must improve EU solidarity with mutual support between the Member States for electricity, gas and oil supplies. This implies much improved and extended grids and pipelines. Why should Bulgaria have no gas, while Romania on the other bank of the Danube has gas? Why does Slovakia have no gas while neighbours, Austria, Poland and the Czech Republic do? These gaps in the gas grid must be closed, urgently. What is the timing for this, Commissioner Piebalgs?
Thirdly, we must diversify our sources of supply and our storage facilities for gas and oil. Why are we not making fuller use of the depleted southern North Sea gas fields for storage?
We must greatly expand our liquefied gas infrastructure and develop pipeline systems from alternative sources and through alternative routings. We need better and more connections with Norway, with North Africa and West Africa, with the Caspian and Caucasus, with the Levant and Gulf States in the Middle East.
In conclusion, I therefore ask the Commission and Council if they are promoting renewables and nuclear urgently enough, investing sufficiently in the construction of pipelines and LNG terminals and in developing the political relationships which will ensure continuity and diversity of supply.
We clearly cannot depend on Russia or the Ukraine to anything like the present extent. We must put our own European interests first and without delay.
(PL) Mr President, President-in-Office, Commissioner, Russia's behaviour in shutting off the gas to customers in the European Union is intolerable from the viewpoint of the contractual undertakings signed by Russia. European customers pay for their gas supplies from Russia within a specific time, and have the right to expect deliveries to be on time, regardless of any disputes between Russia and Ukraine. Premier Putin's decision to halt supplies before the TV cameras is not only in breach of signed contracts, but also shows that Gazprom is not a business operating under market principles, but a firm carrying out the Kremlin's political behest. This debate should send out a clear signal to Russia and Ukraine to immediately reinstate gas supplies.
I would also like to say that the behaviour of the Ukrainians is disappointing. Lack of understanding with Russia, vague rules on paying intermediaries for gas and political infighting at the highest places in government compromise Ukraine in the eyes of the public and prevent that country from implementing its European aspirations. This is very painful for me, as Ukraine is am important neighbour and strategic partner for us.
The present gas crisis has finally confirmed that Europe needs to look after its own energy security. We cannot tolerate inaction any longer. I call, Commissioner, upon the European Commission to immediately put forward legislative initiatives which will make the necessary diversification of energy supplies possible, which will secure genuine, and not feigned energy solidarity, and result in the interconnection of the national gas transmission systems of individual Member States.
(BG) Ladies and gentlemen, in the light of the intense economic crisis and severe consequences of the gas conflict, synergy is required among all the national and European institutions. The scale of the problem requires us to focus our efforts and alliances at EU level and beyond party boundaries on behalf of Europe's citizens and their interests and rights.
Alternative sources of energy and new technologies will reduce our dependency on importing raw materials and energy. The economic and social problems arising from the gas crisis are now being followed by ecological problems. The switch from using gas to fuel oil for whole industries, as has happened in Bulgaria, is hampering the European Union's plans to cut greenhouse emissions. We appreciate the European institutions' prompt intervention, but we need a privileged partnership for improving our energy independence. This is why the European economic recovery plan must take into account through financial support the current needs for building an alternative energy infrastructure, especially for the most dependent countries, like Bulgaria.
We call on the European Parliament to adopt a clear position supporting coordinated actions taken by all the institutions aimed at resolving this gas crisis and preventing a recurrence of such a crisis in the future.
(SL) The transport of Russian gas across Ukraine is not just a bilateral issue or a commercial dispute. It is a problem with a strong multilateral component, because the sale and transit of gas can constitute a commercial activity only if the necessary conditions are met. The minimum conditions in this regard are, in my opinion, transparency, clear-cut rules, competitiveness, credibility and control.
My question and concern is who will compensate the companies which have already had to suspend their activities? Who will compensate the individual citizens affected? By this, I mean that Europe needs to call somebody to account.
What can we do now? Let us intensify our diplomatic efforts. We must be quicker and more efficient at shaping common energy policy. The third area I would like to draw your attention to is diversification: diversification of sources, supply routes and the countries from which we import energy products.
As regards gas, I would like to mention two priority areas, in particular: the use of liquefied gas and the Nabucco pipeline project. Both of these will result in our diversifying supply routes and exporting countries. The Nabucco project must be given precedence over the North Stream and South Stream projects, not only at a European level, but also at the level of each Member State.
For this reason, I would like to request that the Commission provides us with at least basic information on the progress of the Nabucco project. I would also like to ask what additional action the Commission has taken in order to prevent these kinds of difficulties recurring in 2010, and to give us some indication of when gas is likely to start flowing into the Union again.
(HU) Madam President, now that gas delivery is expected to resume as a result of the initially hesitant but ultimately coordinated, decisive intervention by the European Union and in spite of various technical and other supposed problems, we can breathe a sigh of relief, but we cannot rest on our laurels.
For one thing, the cause of the dispute between Russia and Ukraine has not been uncovered and resolved, and thus could flare up again at any time. In addition, the gas crisis has once again demonstrated our dependency and vulnerability. Recognition of this fact can unblock the delay in developing a common European energy policy, the first step of which is for Europe to take joint responsibility for securing supply.
In order to do so, we need to develop new sources and delivery routes, as well as interconnections between the networks of the Member States. We cannot, however; expect these developments to take place on a market basis; rather, European sources need to be made available based on common European interests.
The Nabucco pipeline represents a long-term solution, while development of the networks connecting the new Member States could already begin today, using the EUR 5 billion designated for the purpose in the economic stimulus programme. This would mean getting two birds with one stone, since this infrastructure could stimulate the European economy and provide jobs, while at the same time it could mitigate the effects of similar crises.
(NL) Madam President, Commissioner, ladies and gentlemen, this is not a new problem: it has been the subject of debate for years here in plenary and in the Committee on Industry, Research and Energy. Moscow has never made it more obvious how vulnerable we have become and how easy it is to bribe us. It is now time for action.
Commissioner, your diagnosis of a lack of interconnection could not be more accurate. We have to work on this, as it is, indeed, something we can do something about. We have to interconnect the gas networks within the EU. One of the main reasons this has not been done is that the licences are national. We should harmonise these more effectively, as they are different in every Member State. We have to find solutions to better streamline the national procedures. I am aware of the fact that the Committee has little authority in this area, but we should still try to bring about a break-through. What might work - and this is also mentioned in the Commission proposal - is if a coordinator was appointed for each cross-border project who could mediate in the area of interconnections and could get things moving. This coordination may be fundamental, and indeed it is where wind energy is concerned. I am pleased to find out that, in your second review, you clearly stated that coordination will be a feature of the planned development of an offshore network for wind turbines, particularly in respect of the connection with land networks.
Secondly, we should turn our attention much more to liquefied gas (LNG), seeing as it is much more flexible and leaves us far less vulnerable. Thirdly, the networks should be aligned to sustainable energy which, as we know, will be generated locally, and we must ensure that it is granted priority access to the network.
Ladies and gentlemen, Commissioners, it is clear what we have to do. I assume that the political will is now here for us to swing into action and that fundamental and specific decisions will be taken at the forthcoming spring summit.
(PL) Madam President, a customer who pays an agreed price has fulfilled an obligation. Russia is responsible for the crisis, and should be subjected to sanctions, Commissioner. Ukraine is clearly in the middle. If Russia cannot accept Ukraine's political direction, it will have to get over it, as it got over the loss of political influence over the countries of the Soviet bloc. The world is changing, and it simply needs to accept this fact.
Russia's theatrical performance in shutting off the gas seemed to show that it did not care about selling us its product. At least that was how it looked. I believe that for the good of its economy and of its people, Russia should pay attention to the market and to its image as a trustworthy partner. The two parties' dependence on one another, I stress, is probably the most important aspect of this contract and of cooperation.
I believe that the Russians will ultimately discover this truth, and Europe will consider Russia and become a good mediator.
- (SK) Gazprom and Naftagas are gambling with the trust of European consumers. Hundreds of companies in Slovakia have been forced to suspend production and people are freezing in their homes in Bulgaria. European citizens should not have to pay the price for commercial and political games.
It is hard to judge which party is more to blame, but one thing is clear - Slovakia and Bulgaria urgently need help. They need an immediate solution, they need an immediate renewal of gas deliveries and they need to know what will happen with their nuclear power plants.
I believe that despite all that has happened we will not turn our backs on the countries of the former Soviet bloc, including Ukraine, which want to free themselves from Russian influence. The citizens of Ukraine should not suffer just because their politicians have failed.
Madam President, generally speaking, I could agree with those colleagues who commended the active role of the Czech presidency.
However, I cannot agree with the political tone expressed by the Deputy Prime Minister Mr Vondra in his introductory remarks. His political tone is too calm. Yes, we have spoken, and we speak, with one voice, but this voice is not strong enough. Because, when we consider the plight of the millions of citizens in Europe suffering in this severe winter, we cannot be calm here. I wonder why it is so. We will have to act, and I agree with most of the colleagues who asked for an investigation, because we have to find out which of the two sides is more irresponsible. Both are responsible! Perhaps the reason for this calm political talk is the fact that now it concerns not only Russia but also Ukraine, and this is not correct.
I really think that not only this Parliament but also the presidency should raise its voice in the name of the citizens who are suffering.
Madam President, this crisis highlights the importance of making the EU more energy-independent, but, while we are discussing energy supply, we must not forget the fundamental importance of also controlling energy demand.
We have a 20%-by-2020 EU energy efficiency improvement target and a number of pieces of legislation focussed on energy saving. These energy efficiency actions will not only help to tackle climate change and fuel poverty: they will also very significantly improve Europe's energy security.
There is of course a good reason why the Commission's action plan on energy efficiency has an international element to it and recognises the importance of encouraging energy efficiency improvements in countries outside Europe, not least countries supplying and transiting energy to Europe. The fact is, if they use less, we are likely to get more. That is important above and beyond the immediate political side to this crisis.
(HU) Madam President, I suggest that we speak clearly. The European Union has not learned from its experience in the 2006 gas crisis between Russia and Ukraine, and failed badly in the present crisis. Decision-makers reacted to the turning off of the gas taps as if this had been completely unexpected. This energy supply crisis, the most serious to date, may be the final wake-up call for Member States, and we must take steps to reduce our energy dependency.
I trust that it is now clear to everyone that the conflict that has erupted between Russia and Ukraine is not merely a private bilateral legal dispute, if only because it affects hundreds of millions of citizens of the European Union. The present crisis is not only a test of our common energy policy, but also of EU solidarity.
What is at stake now is whether Member States can move beyond the policies based hitherto on separate deals. What is at stake is whether the European Union is capable of speaking and acting in unity in so crucial a matter.
Madam President, I am glad to see Mr Vondra back. I thank him for explaining the gravity of the situation, but when is the Council going to learn that until the EU speaks with one voice on energy issues, in particular in relation to Russia and the Ukraine, we are going to be in a weak position?
I am going to give you an example where the Council does not do that. We shall shortly be starting negotiations on the second reading of the energy liberalisation package. The Commission came up with a very carefully crafted position on third countries investing in the EU, suggesting that the Commission speak on behalf of the EU on these issues. What have you in the Council done? You have retreated to national positions and said, no - we Member States we want the final say, not the Commission.
It is this divide-and-rule, the oldest trick in the book, which you and your fellow colleagues have fallen for. Until you understand that pooling your powers to gain more leverage internationally is the way to go, we will always be in a position where we are vulnerable. You must answer the European citizens as to why they are now sitting in the cold. You have to change your position on this line. Will you do so?
President-in-Office of the Council. - Madam President, firstly let me offer my apologies to you. I am here for the first time and perhaps I spent so long on the introduction that I contributed to the delay. But I think this summary of how we have been acting since the early morning of 1 January was worthwhile.
Speaking with one voice is exactly what we are trying to do in this adventure. I think we are quite successful in doing that for the time being.
You mentioned the internal energy package. This is not a subject of the current debate; we are discussing the emergency situation. But I can tell you that, from what I know of the discussion in the Council, the various fears about going for complete unbundling were simply motivated by strategic concerns in some countries. This is the debate about a third-country clause etc. However, I mentioned in my statement here that the Czech presidency takes this as one of its priorities, and we will do whatever we can to find a solution and compromise between the Council and Parliament.
But do not expect that it will bring us a miraculous solution like in those kinds of gas games in central and eastern Europe. It is different from being on an island, where you have the freedom to bring energy into any port you wish, as opposed to being located somewhere like Slovakia or Bulgaria. Yes, you are right that there are countries which are better equipped, even in that particular region, for that kind of emergency situation. However, I think we should also be aware of the fact that, for example, you cannot build gas storage facilities wherever you want. You need the right kind of a geological environment.
For example, we are fortunate in my country that all storage facilities are located in the eastern part of the country. We can pump from those storages and distribute gas even if there is almost no supply from outside. We are able to survive for a few weeks or months, but no longer. On the other hand, Slovakia unfortunately has those geological positions in the western part of the country and to reverse the flow is not an easy operation. You need to have the compressors on the pipelines and, if you do not, then it causes trouble.
To those who argue that this is a political problem: concerning speaking with one voice, I can tell you from all my experience that of course it is a political problem. It is a political problem because people are freezing so it is a politically difficult situation. Of course I agree with those, like Jacek Saryusz-Wolski or István Szent-Iványi, who argue that this is a kind of cynical game and, in fact, at the heart of this is the fight about who is going to control the infrastructure in the country in question. Others, like Hannes Swoboda and Jan Marinus Wiersma, stress that we should not take a black-and-white approach to this and that Ukraine deserves some attention - you are also right: of course Ukraine is not making this easier. That is, at least, my own view. But then we should be aware of the fact that Bulgaria and Slovakia are in a terrible situation, because suddenly there is a country that wants to exploit this difficult situation and to put those countries into conflict with Ukraine. That is what we can see right now, from the developments today, for example. So it is difficult - what can we do?
Then there are those who are afraid to enter into the game at all because they view it as being like the card game Schwarzer Peter, with the danger that whoever ends up with the black card will foot the bill. I do not think that the one who is afraid to play is courageous. I think a courageous person is one is willing to take a risk.
Why not buy gas on the Ukrainian-Russian border? An excellent example! We have discussed this, but who are the contractors on the EU side? They are private companies who are afraid because they do not have control over the gas coming in. There obviously should be a solution but that would require the willingness of Ukraine to give up a stake in the pipeline. As you know, their Parliament prohibits that and they are not ready to do it. European companies should take a certain role, and there is nothing that can be done in a matter of weeks or even months. So we need to step up the pressure. But today, for example, we said that legal action must follow here. I think this is important on both sides.
I do not want to repeat myself and again take longer than I should. I want to thank you above all for your interest and your active attitude - from Jacek Saryusz-Wolski, the PPE-DE Group, to all of you here. We need your help and your attention. We need your help in drawing attention to this issue to those in European countries where this is not a problem on the front pages. That is mostly in this part of Europe, where there is no emergency situation. That would help us to speak with one voice in a more active way.
Last, but not least, I agree with most of you who were arguing for the need for a more strategic approach, the need for medium- and long-term solutions - this is exactly what the Czech presidency is planning to do. We have the six months - and we have perhaps four months to work with you on it - but we are in complete agreement with the Commission and Member States to move the agenda forward in order to make this a key item for the March European Council and, of course, also to organise in May the Southern Corridor Summit in order to promote the diversification of the supplies such as the Nabucco project and others.
Member of the Commission. - Madam President, I will try to be as brief as possible. From the foreign policy point of view, there are many consequences and we started to look into these consequences in 2006 when we had the first wake-up call. The most important thing is what we can do together in the future. We have one problem and that is, of course, the Treaty. In the Treaty there is no common external security policy. In the Treaty of Lisbon we will have a solidarity clause, which could then be used to give the better coordination that has been used and mentioned everywhere. Secondly, for two years we have had energy diplomacy. Quite a number of memoranda have been signed. We have been working on this but much is still theory or is in the preparation phase. It is very difficult to get all the actors together at once. We can normally only do the framework, for instance for Nabucco. We tried then to get the volume of gas needed in order for Nabucco to be supplied and built. There, I think that public-private partnerships are necessary. This is my second point. The third is, of course as we all know - and it has been said so often - that this gas conflict is a commercial one, but one that also has great political connotations.
We also see the very poor state of Russian-Ukrainian relations, but our main goal has to be to stabilise the situation as much as possible. One of those possibilities will be our new Eastern Partnership idea where we will want the eastern partners to work together. On Ukraine, we will be holding a joint international investment conference on the rehabilitation and modernisation of Ukraine's gas transit system at the end of March. I think this is a highly timely event. Concerning the bilateral relationships - EU-Russia or EU-Ukraine - I think it is clear that the energy supply and transit aspects of the new agreements currently being negotiated have taken on a new importance and will be there.
My final point is that we are not only looking towards the east, but also towards the south. We have already been working with many Arab countries on initiatives to get gas, via Turkey, hopefully to a Nabucco pipeline. That means that diversification of pipelines, sources and, of course, of different energy - as has been said here - will be the way to go in the future. For this, we also need the right legal basis and this is difficult.
Member of the Commission. - Madam President, honourable Members, I will just say a couple of things. First of all, our task is to restore supplies immediately because people are suffering, industry is suffering, people are losing jobs; so that is the main task, not to create additional obstacles.
But, after that, an analysis should take place, and measures should also be taken. We should revisit some of our stereotypes, because if 2006 could be called a wake-up call, this is a real shock.
In reality we are underestimating what really happened. If two countries' governments have accused each other of turning off the tap of the gas pipelines, then the only conclusion that I can draw - because I trust the countries and governments - is that somebody tampered with the pipelines, and that is very difficult to believe.
So what has happened is really extraordinary and I believe it should have a huge impact on the energy policies that we are trying to create. That is why I believe that no issue should be taboo any more. We really should discuss how to guarantee security of supply under all possible conditions.
And, to be honest, I never expected full disruption of supply. It was never in my expectations: it was a shock for me too. You can blame me as Energy Commissioner, and say 'You should have foreseen this'. But it was never to be expected. It is something new that never has happened before and we should in future be prepared for such a type of measure.
The debate is closed.
The vote will take place tomorrow (Thursday 15 January 2009).
Written statements (Rule 142)
The European Union is facing, once again, a crisis with its supply of natural gas. It is not clear who is to blame. Russia? Ukraine? Both? I urge the European Commission to make public information indicating the reasons which have sparked this situation. The European Union must assume the responsibility of stating who is actually to blame.
The crisis has highlighted, unfortunately, that many of the European Union's countries are vulnerable to energy blackmail and may end up suffering as a result of the misunderstandings, more of a political than an economic nature, between the countries from the former Soviet Union. It is obvious that we must speed up the process of creating a common European energy policy, based inclusively on a common external approach. We must expedite the process of diversifying supply sources and transit routes for natural gas. In fact, accelerating the Nabucco project is vital.
I think that the Energy Commissioner must submit a report detailing the actions which have been taken or, more precisely, which have NOT been taken by the Commission to support the Nabucco project during the last year.
in writing. - (PL) In today's debate much has been said about gas supplies and the links, interconnections and dependency of the European economies. We must learn from the present crisis.
We also have to regard the Yamal 2 project as something rational and in our interest. It is not only better than the Baltic pipeline to Germany, which bypasses Poland, but will increase our energy security. If it is built, Yamal 2 will mean a significantly greater transit of gas via Poland to Europe, as well as being a more cost-effective and efficient solution than the Northern Pipeline, and in addition, it can be built more quickly.
This I believe is the way we need to direct our efforts to ensure energy security for all EU Member States.
The gas crisis spotlights two major problems which the European Union is facing.
On the energy front, we still do not have a common strategy, due to the absence of the cohesion required for this. At present, 11 of the 27 EU countries have been affected as a result of supplies being cut off. However, the dependency on Russian gas is a common security problem, bearing in mind that the energy weapon can be used at any time, especially against Russia's former satellite states. In this situation, it is the EU's duty to find a solution for creating a secure energy zone for new Member States. The real problem for Europe is diversification of gas sources and not the transit routes between Russia and the EU.
Secondly, the gas crisis shows the political weakness of a divided, hesitant European Union. One of the glaring shortcomings comes from the EU presidency. We need, particularly in times of crisis, a representative voice to speak on behalf of the EU. A choir of several voices risks casting ridicule on the idea of a United Europe, not to mention its international image and influence. This is why it is necessary to establish a European presidency for a longer duration, which is also independent of Member States' political structures.
in writing. - Another wake-up call.
The current gas crisis shows once more how weak and ineffective our EU energy policy is. When under big pressure EU national governments rely, basically, on their own resources and sources. This is not surprising under the circumstances, but it shows another facet of lack of EU solidarity. This crisis also highlights what is a must for future steps in EU energy policy if we wish to have one, in reality. As for oil stocks we should develop gas storage. We need to diversify gas suppliers, supply routes and delivery mechanisms (as in the case of liquefied natural gas). The construction of the Nabucco project should be speeded up and the money for this project should be enhanced by involving the EIB in its funding. The argument that not enough gas would be available were new transport routes to be developed does not stand scrutiny. We need to develop renewable energy resources at a faster pace and save energy. Last, but not least, we need to develop cross-border energy interconnectors, so that EU Member States can help each other if need arises.
Madam President, Commissioner, ladies and gentlemen.
The energy sector represents a major economic and geopolitical factor. Nowadays, almost half of the EU's energy is dependent on imports, with the forecasts indicating to us that imports will account for 70% of the natural gas supply and 100% of the oil supply by 2030. These must be the main motives for us to devise a common energy policy as a matter of urgency. This requires us to base the implementation of a common energy policy on three pillars: interconnecting the national networks completely at EU level, diversifying our supply sources and adopting active measures aimed at saving energy.
All of these measures must also result in avoiding energy crises like the current crisis involving the gas supplied by Russia through Ukraine, which is creating major problems for the EU's population and is disrupting its economy. Is it really possible to steal gas from a network like a wallet from a pocket? Is it really possible to cut off a supply just like that, in a couple of minutes, without notifying the user beforehand? I think that before examining the non-compliance with international treaties and agreements and the fact that the supplier which receives the largest share of its revenue from gas exports treats Europeans, who are paying reliably for this gas, with indifference and disinterest, we must look at solutions for the EU's energy security.
, in writing. - (HU) The European Union has not learned from its experiences in the 2006 gas crisis between Russia and Ukraine. Decision-makers reacted to the turning off of the gas taps as if this had been completely unexpected. This energy supply crisis, the most serious to date, may be the final wake-up call for Member States: we need to take steps to reduce our energy dependency. The conflict that has erupted between Russia and Ukraine is not merely a private bilateral legal dispute, given the fact that it affects hundreds of millions of EU citizens.
The present crisis is not only a test of our common energy policy, but also of EU solidarity. What is at stake now is whether Member States can move beyond the policies based hitherto on separate deals. What is at stake is whether the European Union is capable of speaking and acting in unity in so crucial a matter.
The inactivity of the past days is particularly painful, given that the European Commission made a good job of defining the steps which may reduce Europe's dependence. We can only agree with what is set out in the Energy Security and Solidarity Action Plan. Investments must be made as soon as possible in developing alternative delivery routes and in linking up existing networks. Support for energy efficiency infrastructures needs to be expanded and we need to strengthen the energy dimension of the EU foreign policy that is currently taking shape.
I believe that the current crisis would not have had such a drastic effect if the Member States had not come to their senses only at the last minute, and had committed themselves to a common European energy policy in more than just words.
in writing. - (PL) It appears that the present crisis in the supply of gas to Ukraine and to Europe has far greater ramifications than previous crises which were the result of the same problem of Russia's monopolistic position in gas supplies to the EU. It has helped us to grasp the true meaning of concepts and terms we often use, but do not always comprehend, concepts such as energy security, EU solidarity, common energy policy or diversification of supplies and means of delivering gas and other fuels. We do not even need to know the real reasons behind Russia's behaviour to draw our conclusions. Knowing the motives is obviously important for making a moral and political assessment of how individual countries and firms behave, but the fact remains that regardless of the motives of the individual parties to the agreement, some citizens of the European Union have been exposed to the painful results of having no gas. The truth is important, but it will not deliver gas. Let us use this opportunity to get serious answers to several questions. Will we be able to draw the right conclusions from the present situation? Will we be able to rise above the short-sighted perspective being used by political parties who are at present in the opposition, and who are cynically using the situation to make unfounded attacks on their own national parliaments? Will Nabucco be built? Will we increase our mandatory fuel reserves? Will the ideological opponents of atomic energy change their views? Let us hope so.
in writing. - (PL) Madam President, the lesson of the present gas crisis is compelling, and the European Union must learn from it. It is yet another turning point, and should be the last one that exposes the lack of governance of 27 countries. This is what the people of Europe expect, even in those countries not directly affected by the gas blockade, and which are less reliant on supplies from Gazprom.
The mechanism of solidarity, sketched out in the 2004 directive, is wholly unsuited to today's challenges. We need to agree on a practical common policy on solidarity, security and diversification in energy. We do not need slogans. We need investment in infrastructure. We need to secure ourselves against a future crisis by increasing our gas storage capability. Energy solidarity requires cross-border connections joining the transmission networks of individual countries. Poland is a good example of this: although it is supplied mainly by pipelines from Russia which bypass Ukraine, and therefore less exposed in the present crisis, it is nevertheless cut off from Western Europe's transmission and storage system.
We are concerned that one outcome of the present crisis is that it has reduced the credibility of Ukraine, and not just of Russia. This effect of the gas war is no less important than the temporary problems experienced by consumers during a harsh winter.
It is very difficult for us to discuss the topic of the gas crisis given that the Council, EP and European Commission ended up with their hands tied at the end of it. But the debate is very important, albeit inadequate. I would like to thank all fellow Members from various political groups and Member States for their expressions of support for Bulgaria and the other countries which suffered from the crisis.
At the same time, this does not make gas appear and create normal European living conditions for our fellow citizens. As a result of this crisis, Bulgaria has turned from being an energy centre in the Balkans into a gas crisis capital.
This is why urgent action is needed. The consequences of this crisis are humanitarian and economic. This is destabilising our country, on top of the financial and economic crisis. The EP must adopt a resolution where it sets out its position and the measures which will help us overcome the crisis. Here and now. These measures must include nuclear energy and a quest for new sources of natural gas. We need a new action mechanism and set of tools.
If the EP is not part of the solution to the problem today, it will become part of the actual problem. This will result in a negative political outcome for the EU.
The current crisis has highlighted once again that the main problem is dependency on the energy resources located in the Russian Federation and the use of this situation by the Russian Federation in a manner which lies outside standard international procedures.
The declarations made by the President of the European Commission and the President of the Council during the time of the crisis in Georgia referring to a change in the EU's relationship with Russia need to be put into practice.
The Treaty of Lisbon needs to be ratified so that we can create a common European energy policy.
We must start building the Nabucco gas pipeline without delay.
It is absolutely necessary to promote energy projects which raise the profile of the Black Sea region and use the energy sources from the Caspian Sea region.
The enlargement of the European Energy Community to the east and the inclusion, as a priority, of energy as a topic in the new framework created through the Eastern Partnership may also contribute to resolving the current situation.
in writing. - (ET) Madam President, honourable Chairman.
It is unfortunate that the Czech presidency began not as previously planned, but with the imposed resolution of the Russian-Ukrainian gas conflict, in the same way that the previous presidency had to begin by seeking an end to the Russian-Georgian War.
Everything has a positive side too, however. Thanks to this war over gas provision, energy matters have risen to the forefront, especially the realisation of the need for a common energy policy.
This common energy policy cannot, however, be shaped in Brussels, if Member States are not motivated by common interest, but instead conclude bilateral agreements on terms that are favourable only to them. In this sense, a common policy must arise from the capital cities of the Member States, not from the corridors of power in Brussels, as one would anticipate.
I hope the spokesman is successful in strengthening that understanding.
in writing. - Russia blocked gas supplies at an extremely inopportune time for European consumers and it is essential that the gas deliveries are restored without further ado. But, after having resolved the crisis, we must take a long look at our dependency on gas from Russia, and there are two aspects that ought to be considered.
First, Russia must assure its capability of fulfilling its commitments to the EU. The failure of outdated technology and infrastructure may jeopardise the stable flow of gas to the EU. It should also be noted that despite ambitious plans on the Nord Stream gas pipeline there is no certainty that the output of Russia's natural gas fields is sufficient for meeting their commitments.
Second, the Kremlin has a history of using economic instruments as political tools. The European Union should never become a victim of such political behaviour. I encourage the EU to diversify its energy package to avoid its dependence on one single natural gas provider.
In my opinion, there are two aspects to the problem of gas supply from Russia to Ukraine and then on to the EU. The first is that many people are up in arms hollering 'How dare Russia do this!' I ask: Why should not it? If the EU itself is primarily a neo-liberal project where the market supposedly resolves everything, why should not Russia be allowed to behave commercially and demand payment of the money owed to it by the debtor? The gas crisis was not triggered by Russia but by Ukraine, and it is not a political problem, but an economic issue. This needs to be made quite clear! The second aspect is the focus (which I have criticised several times in the past) of EU bodies and institutions - and Parliament is no exception - on problems that are irrelevant and only divert attention away from the really urgent issues. This was reaffirmed by the reaction to Russia's legitimate decision to suspend gas supplies. Rather than the embarrassing pampering accorded to the Ukrainian administration as a sort of 'protective filter' between Russia and EU countries and rather than dreaming up the perfect shape for a cucumber, the EU should have been preparing for a crisis of this kind long ago. How has the EU helped the Slovaks and Bulgarians, for example, who have been hit hardest by the gas crisis? Was it able to help them at all? If not, there is something wrong with integration.
In the gas war between Russia and Ukraine, those who have ended up affected most are the most innocent. The current situation clearly shows how dependent Europe is not only on the source of the resources, but also on the transit countries. It also shows how unjust the criticisms have been about the alternative pipelines, such as the Nord Stream and South Stream pipelines. Unfortunately, it highlights too how helpless the European Union is in providing assistance to its Member States which were most affected and in guaranteeing its citizens' security.
Our basic task now is to restore gas supplies. The EU also needs to utilise its entire political resources to persuade Russia and Ukraine to free the 18 Member States which they are holding hostage.
The second measure needs to be support for the countries most severely affected. In the climate of an economic crisis and contracting markets, the blow from a gas shortage may prove to be fatal for many companies in my country and thousands of people will end up out of work. Who will be responsible for this?
The third and most important measure in a long-term plan is the construction of the alternative gas pipelines, especially Nabucco, investment in connecting up the Member States' gas supply networks and the building of storage facilities to ensure larger reserves.
The only conclusion from all of this is that we need a single European policy, but it is a pity that we always realise this after a deep crisis.
in writing. - (PL) Madam President, the matter of the crisis in gas supplies to the EU, in Ukraine and in the Balkans should be viewed primarily as an element in the struggle for political and economic influence in the former Soviet republics.
The country that is being fought over now is Ukraine. Russia has joined in the election campaign that is underway there. It wanted to use this to show the Ukrainian public that if it remains true to Russia, Ukraine would have cheap gas and oil.
The present conflict also shows that this kind of geopolitical influence is more important to Russia than good relations with the EU. Russia has factored the economic costs of shutting of gas supplies into its actions. So we should not delude ourselves - this is only the start of the struggle for influence in Ukraine.
In its inherent blindness, the European Union wants to continue to rely on imports of gas and oil for energy. At the same time its own resources of coal and lignite (in Poland included), are lying idle. I do not know whether this is political stupidity, or simply a matter of keeping energy pressure over particular countries in the Community.
The issue of Ukraine and the European Union being supplied gas by Russia must be resolved as quickly as possible. The European Union needs an energy security policy, as well as a diversification of its resources and solidarity in the energy sector in order to prevent such crises which affect its citizens.
More than half the EU's Member States are affected by Russia halting the supply of gas. In Bulgaria, the supply of gas to industry has been reduced or interrupted as this country is 90% dependent on gas from Russia.
I support the stance of both the Presidency and the Commission in urging both sides to engage in dialogue in order to reach a compromise. Without technical coordination between the two sides, gas cannot be supplied. In the future, we need to keep the dialogue open with both sides in order to avoid ending up in similar situations.
The Council and Parliament are proposing, through the energy package which is under discussion, a series of measures which involve using more energy suppliers for the consumer's benefit. We hope that the package will be adopted at second reading.
This crisis must be resolved as soon as possible because it is affecting both Europe's citizens and its industry. We need a common external policy in the energy sector.